Citation Nr: 1400466	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the RO in Louisville, Kentucky that in pertinent part, denied entitlement to service connection for PTSD, depression, bilateral hearing loss, tinnitus, and skin cancer.

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and the claims file shows that he has also been diagnosed with anxiety and substance-induced mood disorder.  His claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

There is another issue which is not currently before the Board.  In its January 2012 rating decision, the RO also denied the Veteran's claim for entitlement to service connection for alcoholism.  A notice of disagreement was received from the Veteran as to this issue in May 2012, and a statement of the case was promulgated in January 2013 as to this issue.  In his March 2013 substantive appeal (VA Form 9), the Veteran explicitly indicated that he only wanted to appeal the issues of entitlement to service connection for bilateral hearing loss, tinnitus, skin cancer, and an acquired psychiatric disorder to include PTSD and depression.  Thus, the Board finds that the Veteran has withdrawn his appeal as to the issue of alcoholism, and thus this issue is not before the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his March 2013 VA Form 9 (substantive appeal), the Veteran requested a personal hearing at the RO before a Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing).  In April 2013, he requested a Board videoconference hearing at the RO.

The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2013). This hearing must be scheduled by the RO,

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Board videoconference hearing at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file. 

2.  Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


